t c memo united_states tax_court alacare home health services inc petitioner v commissioner of internal revenue respondent docket no filed date robert c walthall for petitioner marshall r jones for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for - - after concessions the issues for decision are whether petitioner an accrual-basis taxpayer may expense in and the cost of assets that each cost less than dollar_figure and that have a useful_life of more than one year or whether petitioner must capitalize the cost of those assets we hold that it must capitalize those costs whether petitioner is liable for the accuracy-related_penalty for substantial_understatement of income under sec_6662 for and we hold that it is not section references are to the internal_revenue_code in effect during the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner is a medicare-certified home health care agency whose principal_place_of_business was in birmingham alabama when it filed the petition in this case petitioner uses the accrual_method of accounting ' respondent concedes that the adjustment for office expenses should be dollar_figure rather than dollar_figure due toa mathematical error in the notice_of_deficiency the computer expenses adjustment should be dollar_figure rather than dollar_figure b medicare guidelines the federal health care financing administration hcfa reimburses certified home health care agencies such as petitioner for the reasonable costs of providing home health care services to medicare beneficiaries about percent of petitioner’s revenues are medicare reimbursements petitioner must comply with accounting guidelines contained in the medicare provider reimbursement manual hcfa publication the manual and must submit to annual compliance audits of its books_and_records by one of medicare’s fiscal intermediaries the manual contains guidelines concerning providers’ capitalization and expensing policies those guidelines state guidelines for capitalization of historical costs and improvement costs of depreciable asset sec_108 acgquisitions -if a depreciable asset has at the time of its acquisition an estimated_useful_life of at least years and a historical_cost of at least dollar_figure its costs must be capitalized and written off ratably over the estimated_useful_life of the asset using one of the approved methods of depreciation ifa depreciable asset has a historical_cost of less than dollar_figure or if the asset has a useful_life of less than years its cost is allowable in the year it is acquired xk kek the provider may if it desires establish a capitalization policy with lower minimum criteria but under no circumstances may the above minimum limits be exceeded for example a provider may elect to capitalize all assets with an estimated_useful_life of at least months and a historical_cost of at least s400 however it may not elect to only capitalize assets with a useful_life of at least years anda historical_cost of more than dollar_figure - - cc medicare guidelines and petitioner’s expensing policy petitioner was incorporated in since then petitioner has expensed all capital items for which it paid less than dollar_figure petitioner followed that practice in and its expensing policy complies with medicare guidelines for the capitalization of depreciable assets described above the following chart shows the number total cost and average cost of office items petitioner bought in and which have an expected useful_life of one year or longer and which cost less than dollar_figure the disputed assets number of office and computer items costing less than dollar_figure each big_number big_number total cost of office and computer items dollar_figure dollar_figure average cost per item dollar_figure dollar_figure petitioner’s office items included bookcases chairs credenzas desks organizers file cabinets hutches refrigerators microwaves serving carts panels and accessories tables telephones and typewriters petitioner’s computer items included modems cd roms hard drives keyboards motherboards memory modules outlets processors servers software and terminals --- - d petitioner’s income_tax returns petitioner hired pearlman nebben associates an accounting firm that specializes in the health care industry to prepare its and federal corporate_income_tax returns petitioner’s director of accounting and chief financial officer reviewed those returns for accuracy petitioner reported gross_receipts of dollar_figure and dollar_figure and taxable_income of dollar_figure and dollar_figure on its and returns respectively eb the notice_of_deficiency respondent determined that petitioner’s policy of expensing assets that cost less than dollar_figure was not a proper method_of_accounting and that petitioner must capitalize the cost of the disputed assets over their useful lives ’ opinion a whether petitioner must capitalize the cost of the disputed assets we must decide whether petitioner an accrual basis taxpayer must capitalize the cost of items that cost less than dollar_figure and that have a useful_life of more than one year sec_263 and sec_446 in general amounts paid to acquire machinery and equipment furniture and fixtures and similar_property having a useful_life respondent allowed_depreciation for the disputed assets of dollar_figure for and dollar_figure for -- - substantially beyond the taxable_year must be capitalized see sec_263 73_tc_671 affd without published opinion 665_f2d_1053 9th cir sec_1_263_a_-2 income_tax regs sec_446 provides in pertinent part sec_446 general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income petitioner’s position petitioner relies on 424_f2d_563 and 524_f2d_1343 the taxpayers in cincinnati and union pacific were required by the interstate commerce commission icc to expense purchases of certain property costing less than dollar_figure ie the minimum rule expenses see cincinnati new orleans tex pac ry co v united_states supra pincite union pac r r co v united_states supra pincite the court of claims held in both cases that the taxpayer may deduct a dé minimis amount of expenses for low-cost capital assets having a useful_life greater than year if the accounting_method established by the icc - jj - clearly reflects income see cincinnati new orleans tex pac ry co v united_states supra pincite union pac r r co v united_states supra pincite8 the court of claims in cincinnati relied on our prior rejection of the commissioner’s contention that sec_263 is dispositive without considering sec_446 we reject as without merit respondent’s contention that sec_263 of the code is in and of itself dispositive of the issue before us by requiring the capitalization of amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property such section begs the very question we are asked to answer we are satisfied that under the circumstances involved herein sec_263 and sec_446 are inextricably intertwined cincinnati new orleans tex pac ry co v united_states supra pincite quoting 49_tc_275 the court of claims in cincinnati also said that the determinative question therefore is not what is the useful_life of the asset in question although that inquiry is relevant but does the method_of_accounting employed clearly reflect income id pincite the court noted that the disputed items were a minute fraction of the taxpayer’s net_income yearly operating_expenses and yearly depreciation deduction see id pincite the court concluded that the icc’s minimum expensing rule was in accordance with generally_accepted_accounting_principles see id pincite and that the taxpayer’s financial statements clearly reflected income see id pincite in union pac r r co v united_states supra pincite8 the court of claims rejected the commissioner’s attempt to distinguish cincinnati petitioner contends that like the taxpayers in cincinnati and union pacific its method_of_accounting clearly reflected its income within the meaning of sec_446 and that respondent’s attempt to change petitioner’s accounting_method was an abuse_of_discretion petitioner also contends that respondent cannot change its method_of_accounting because petitioner has consistently used an accounting_method that clearly reflects income comparison of facts in cincinnati union pacific and this case the following chart compares petitioner to the taxpayers in cincinnati and union pacific to the extent a comparison can be made based on the record in this case and the court of claims’ opinions in cincinnati’ and union pacific cincinnati union pacific petitioner and and disputed items disputed dollar_figure items big_number dollar_figure big_number dollar_figure big_number see cincinnati new orleans tex pac ry co v united_states ct_cl the numerical data from cincinnati can be found only in the court of claims reports taxable_income taxpayer’s net taxable_income disputed items net taxable_income capital expenses taxpayer’s total capital expenses disputed items total capital expenses operating_expenses ’ taxpayer’s total operating_expenses disputed items yearly operating expense total investment account taxpayer’s total investment account disputed items total investment account depreciation’ disputed items total depreciation expenses gross_receipts taxpayer’s gross_receipts disputed items gross_receipts big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number oe co oo od oe oe big_number big_number big_number big_number big_number big_number big_number big_number big_number -- - ' the ratio of the taxpayer’s expenses for disallowed minimum rule items to its net taxable_income was considered in cincinnati new orleans tex pac ry co v united_states f 2d pincite the ratio of the taxpayer’s expenses for disallowed minimum rule items to its yearly operating_expenses was considered in cincinnati new orleans tex pac ry co v united_states f 2d pincite and union pac r r co v united_states f 2d pincite the ratio of the taxpayer’s expenses for disallowed minimum rule items to its total investment account was considered in union pac r r co v united_states f 2d pincite the ratio of the taxpayer’s expenses for disallowed minimum rule items to its yearly depreciation expenses was considered in cincinnati new orleans tex pac ry co v united_states f 2d pincite whether petitioner’s method_of_accounting clearly reflects income as discussed next we conclude that the cincinnati and union pacific cases do not establish that petitioner’s expensing of capital items costing less than dollar_figure results in a clear reflection of its income see eg 743_f2d_781 11ith cir court used mathematical analysis to decide that the taxpayer’s accounting_method did not clearly reflect income first the above chart shows that the ratios of disputed items to various measures of petitioner’s size are substantially larger than in cincinnati and union pacific for example in cincinnati the taxpayer’s disputed items were less than one percent of the taxpayer’s net_income in the years at issue see cincinnati new orleans tex pac ry co v united_states f 2d pincite in the instant case the disputed items were percent of petitioner’s taxable_income and percent of its taxable_income in cincinnati the taxpayer’s disputed items were less than percent of its total deduction for depreciation for the years in issue in contrast petitioner’s disputed items were percent and percent of its total depreciation deduction for and petitioner contends that comparing the disputed items to its gross_receipts shows that its accounting_method did not materially distort its income we disagree first the disputed items of the taxpayer in cincinnati were dollar_figure percent dollar_figure percent and dollar_figure percent of itss gross_receipts in the years at issue whereas petitioner’s disputed items were dollar_figure percent and percent of its gross_receipts in and thus petitioner’s ratios were to times larger than those in cincinnati petitioner points out that the court in cincinnati compared the taxpayer’s disputed items to its total operating_expenses and contends that we should compare petitioner’s disputed items to its total expenses we disagree that this helps petitioner in cincinnati the taxpayer’s disputed items were dollar_figure percent dollar_figure percent and dollar_figure percent of its total operating_expenses for the years in issue petitioner’s disputed items were dollar_figure percent and dollar_figure percent of its total expenses petitioner’s ratios are to times larger than those in cincinnati second additional factors were present in cincinnati that have not been shown to be present here the court in cincinnati considered years of data such as the taxpayer’s gross_receipts capital expenses total investment net taxable_income total operating_expenses total depreciation and the disputed minimum items in deciding that the taxpayer’s method_of_accounting clearly reflected income see id pincite petitioner did not offer evidence from its years other than the years at issue the court in cincinnati noted that the record there contained evidence that the icc had adopted the minimum rule after concluding that imposition of the minimum rule would not distort income or cause the railroads' financial statements not to clearly reflect income see id pincite in contrast here petitioner offered no evidence that hcfa considered whether a minimum expensing policy would cause financial statements of home health care agencies not to clearly reflect income the taxpayer’s expensing method in cincinnati was in accordance with generally_accepted_accounting_principles gaap see id pincite petitioner contends that its minimum expensing rule also complies with gaap but offered no evidence to support that contention the icc required the taxpayers in cincinnati and union pacific to expense the items that were the subject of the disallowed deductions in contrast medicare guidelines permit but do not reguire petitioner to expense the disputed assets cf 418_us_1 where a taxpayer’s generally accepted method_of_accounting is made compulsory by a regulatory agency and that method clearly reflects income it is almost presumptively controlling for federal tax purposes 108_tc_384 petitioner contends that we have sanctioned the use of a minimum expensing rule citing galazin v commissioner tcmemo_1979_206 in which we allowed the taxpayer to deduct the cost of a calculator due to the small amount of the expenditure dollar_figure and the relatively short 2-year useful_life of the asset here respondent disallowed deductions of dollar_figure and dollar_figure for the disputed items these amounts are not comparable to the amount at issue in galazin cf 66_tc_515 taxpayer must capitalize dollar_figure bar examination fees and expenses to practice law in california because amount was too large to disregard its capital nature affd 591_f2d_1273 9th cir we conclude that petitioner has not shown that its accounting_method clearly reflected income nor that it was an abuse_of_discretion for respondent to require petitioner to change that method_of_accounting thus we hold that petitioner may not expense the cost of its assets that cost less than dollar_figure and that have a useful_life greater than year b whether petitioner is liable for the penalty under sec_6662 for substantial_understatement respondent determined that petitioner is liable for the accuracy-related_penalty for substantial_understatement for and under sec_6662 the accuracy-related_penalty may not apply if the taxpayer reasonably relied on the advice of a professional such as an accountant and acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs the understatement is reduced to the extent that it is based on substantial_authority or is attributable to an item that was adequately disclosed and that has a reasonable basis see sec_6662 b respondent contends that petitioner offered no evidence that it gave its tax preparer all of the information needed to correctly prepare its and tax returns or that its preparer and petitioner thoroughly reviewed petitioner’s return_information we disagree petitioner relied on pearlman nebben a c p a firm with experience in the health care industry to prepare petitioner’s tax returns for the years in issue petitioner has consistently followed a minimum expensing policy since it was incorporated pearlman nebben prepared petitioner’s tax returns for those years which reasonably led petitioners to believe that it agreed with petitioner’s minimum expensing policy cf 94_tc_126 accountant's failure to sign the tax_return should - - have put the taxpayer on notice that he was not backing the advice embodied in the return affd 992_f2d_1132 11th cir respondent contends that petitioner did not have substantial_authority or reasonable_cause for its minimum expensing position because petitioner’s chief financial officer pamela rau rau did not discuss the deductibility of the disputed assets with petitioner’s tax_return_preparer for and we disagree rau reasonably explained that she did not discuss petitioner’s expensing policy with the preparer because petitioner’s expensing policy in and was the same as it had been in previous years petitioner's reliance on its preparer was reasonable_cause for expensing the disputed assets in and we hold that petitioner is not liable for the accuracy- related penalty under sec_6662 for and to reflect the foregoing decision will be entered under rule
